UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 27, 2007 (October 17, 2007) FLUID MEDIA NETWORKS, INC. (Exact Name of Registrant as specified in its charter) Nevada 000-52118 26-0140268 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5813-A Uplander Way Los Angeles, CA 90230 (Address of principal executive offices) Registrant’s telephone number, including area code: 310-665-9878 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets This amendment to the Form 8-K filed on October 23, 2007has been filedto include the financial statement information required by Item 9.01(a)4 of Form 8-K. On October 17, 2007, pursuant to a Stock Purchase Agreement among Fluid Media Networks, Inc., a Nevada corporation (the “Registrant”), Trusonic Inc., a Delaware corporation engaged in the business of providing background music services through the Internet for business locations worldwide (“Trusonic”), and the stockholders of Trusonic (the “Stockholders”), the Registrant acquired one hundred percent of the issued and outstanding stock of Trusonic. The aggregate purchase consideration of $6 million is payable by the Registrant in cash pursuant to the Stock Purchase Agreement.Of this amount, the Registrant paid $500 thousand on September 10, 2007, and $3.5 million on the closing date of October 17, 2007.The balance of $2 million is payable by the Registrant in two equalinstallments on each of the two successive anniversary dates of the closing date in 2008 and 2009.In this regard, the Registrant issued $2 million in secured promissory notes (“the Notes”) to the Stockholders that bear interest at 7% per annum.The Notes are secured by all of the assets of the Registrant pursuant to the terms of that certain “Security Agreement” dated as of October 17, 2007 between the Registrant and the Stockholders. According to the terms and conditions of the Stock Purchase Agreement, the purchase price may be adjusted during the 180 days following the closing date in the event that certain liabilities identified on the closing date exceed specified amounts, or there are any discovered breaches of representations and warranties contained in the Stock Purchase Agreement.The amount of any default would be allocated against the Notes, prorata to each Stockholder in accordance with his/her ownership interest.For further details, please refer to the exhibits to Form 8-K filed on October 23, 2007. Other than in connection with the acquisition, there are no material relationships between the Stockholders of Trusonic and the Registrant, any of its directors or officers or any of their respective associates. 2 Item9.01 Financial Statements and Exhibits (a) Financial Statements of Business Acquired The audited financial statements of Trusonic, Inc. for years ended December 31, 2005 and 2006 and reviewed financial statements for the interim period ending June 30, 2007, required by Item 9.01(a) of Form 8-K are included in Item9.01(d) Exhibits. (b) Pro Forma Financial Information The unaudited pro forma combined balance sheet of Fluid Media Networks, Inc. as of June 30, 2007, and the unaudited pro forma combined statements of operations of Fluid Media Networks, Inc. for the interim periods ended June 30, 2007 and June 30, 2006, and the fiscal year ended December 31, 2006, required by Item 9.01(b)(1) of Form 8-K are included herein. (c) Shell Company Transactions. Not applicable. (d) Exhibits. 10.1Stock Purchase Agreement dated as of October 17, 2007 by and among Fluid Media Networks, Inc., a Nevada corporation, Trusonic Inc., a Delaware corporation, and the several stockholders named therein.* 10.2Form of Promissory Note dated October 17, 2007 delivered by Fluid Media Networks, Inc. in connection with its acquisition of Trusonic Inc.* 10.3Security Agreement dated October 17, 2007 by and between Fluid Media Networks, Inc. and Trusonic Inc.* 23.1Consent of Boros and Farrington APC for the Trusonic financial statements for the six months ended June 30, 2007 and the fiscal years ended December 30, 2006 and 2005. 99.1Audited Financial Statements of Trusonic, Inc. for the fiscal year ended December 31, 2006. 99.2Audited Financial Statements of Trusonic, Inc. for the fiscal year ended December 31, 2005. 99.3Reviewed Financial Statements of Trusonic, Inc. for the interim period ended June 30, 2007. *Incorporated by reference to the Registrant’s Current Report on Form 8-K filed on October 23, 2007. 3 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FLUID MEDIA NETWORKS, INC. Date: December 27, 2007 By: /s/ Justin Beckett Justin Beckett President, Chief Executive Officer and Interim ChiefFinancial Officer (Duly authorized officer and principal financial officer) 4 Fluid Media Networks, Inc. Unaudited Pro Forma Combined Financial Statements Effective October 17, 2007, Fluid Media Networks, Inc (“Fluid” or the “Company”) completed the materially significant acquisition of Trusonic, Inc. (“Trusonic”) by purchasing all the privately held shares of common stock from its stockholders. The unaudited pro forma combined financial statements for the two entities were derived from Fluid’s most recent quarterly and fiscal year filings with the Securities and Exchange Commission and the financial statements of Trusonic for the same periods which are attached as exhibits. The fiscal years of Fluid and Trusonicend on December 31. The unaudited pro forma combined financial statements should be read in conjunction with the historical consolidated financial statements and notes thereto of Fluid included in its Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006, and Quarterly Report on Form 10-QSB for thesixmonths ended June 30, 2007,and the accompanying Notes to the Unaudited Pro Forma Combined Financial Statements. The following unaudited pro forma combined balance sheetas of June 30, 2007,is the end of the most recent period for which a balance sheet was required for the Company in accordance withRegulation S-X Rule 3.01 and Regulation S-B Item 310. The unaudited pro forma combined balance sheet shows the effect of the Trusonic acquisition as if it occurred on June 30, 2007, including adjustments that were directly related to the transaction.The following pro forma combined statement of operations for the six months ended June 30, 2007, June 30, 2006 and the fiscal year ended December 31, 2006 gives effect to the purchase of all shares of common stock of Trusonic as if that occurred on the first day of Fluid’s fiscal year for theyear ended December 31, 2006. For the fiscal year ended December 31, 2006, the unaudited pro forma combined statement of operationsincludes tax effects, recording of known and quantifiable liabilities, estimated goodwill and other adjustments based on the allocated purchase price of the net assets acquired in the Trusonic transaction. The unaudited pro forma combined financial statements reflect adjustments for pro forma events that are (1)directly attributable to the Trusonic acquisition, (2) factually supportable, and (3) expected to have a continuing impact on the combined results. The unaudited pro forma balance sheet also includes certain adjustments that have a one-time impact on the combined results. The unaudited pro forma combined financial statements were prepared using the purchase method of accounting with Fluid treated as the acquiring entity. Accordingly, the consideration paid by Fluid to complete the acquisition has been allocated preliminarily to the assets and liabilities acquired based upon the estimated fair values as of the date of the acquisition. The allocation of purchase price is based upon certain valuations and other studies that have not been completed as of the date of this filing. Accordingly, the pro forma purchase price adjustments are preliminary, subject to future adjustments and have been made solely for the purpose of providing the unaudited pro forma combined financial statements. The allocation of the purchase price to the acquired Trusonic assets includes an assigned fair value to identifiable intangible assets such as customer relationships, trade names, assembled workforce, non-compete agreements, and technology. Provisions of the Statement of Financial Accounting Standards (“SFAS”) No. 141, “Business Combinations,” establish criteria for determining when intangible assets should be recognized separately from goodwill. SFAS No. 142, “Goodwill and Other Intangible Assets” also provides, among other guidelines, that goodwill and intangible assets with indefinite lives will not be amortized, but rather tested for impairment on at least an annual basis. The Company believes that trade names owned by Trusonic have definite lives of approximately two years based upon the expected use of the assets by the Company and other criteria in paragraph 11 of SFAS No. 142. 5 The unaudited pro forma combined statements ofoperations are presented for illustrative purposes only and are not indicative of what Fluid’s actual results of operations would have been had the acquisition and sale been completed on the dates indicated above. Further, the unaudited pro forma combined financial statements do not reflect one-time costs to fully merge and operate the combined organization more efficiently, or anticipated synergies expected to result from the combination. You should not rely on the unaudited pro forma combined statements ofoperations as being indicative of the historical results that would have been achieved had the companies always been combined or the future results that Fluid will experience. The accompany notes are an integral part of these pro forma combined financial statements. 6 Fluid Media Networks, Inc. June 30, 2007, Pro Forma Combined Balance Sheet (unaudited) Assets Fluid Historical Trusonic Historical Merger Adjustments Fluid Pro Forma Current assets: Cash and cash equivalents $ 26,117 $ 310,459 $ $ 336,576 Accounts receivable, net 32,025 596,288 628,313 Inventories — 285,787 285,787 Deferred costs 101,841 467,822 569,663 Prepaid expenses and other current assets 15,478 39,731 55,209 Note Receivable, short-term portion 4,483 13,465 17,948 Total current assets 179,944 1,713,552 1,893,496 Website development costs, net 334,847 — 334,847 Property and equipment, net 46,041 309,083 355,124 Investment in affiliate 875,000 — 875,000 Intangible assets — — 4,246,000 (a) 4,246,000 Goodwill — — 2,866,932 (b) 2,866,932 Deferred costs — 224,580 224,580 Note receivable 21,280 — 21,280 Loan origination costs, net 53,183 — 53,183 Other assets 7,896 22,627 30,523 Total assets $ 1,518,191 $ 2,269,842 $ 7,112,932 $ 10,900,965 Liabilities And Stockholders’ Equity Current liabilities: Accounts payable $ 484,457 $ 397,999 $ — $ 882,456 Current portion line of credit 100,000 84,999 184,999 Convertible debenture, net 1,083,335 — 1,083,335 Short-term loans from stockholder 437,379 — 437,379 Accrued expenses and interest 1,167,010 1,578,579 2,745,589 Accrued wages and fees 141,943 — 141,943 Accrued interest 183,723 — 183,723 Due to Trusonic stockholders, short-term — — 4,000,000 (c) 4,000,000 Deferred revenue 46,228 565,221 611,449 Total current liabilities 3,644,075 2,626,798 4,000,000 10,270,873 Convertible debenture 1,000,000 — 1,000,000 Due to Trusonic stockholders, long-term — — 2,210,000 (d) 2,210,000 Dividends payable 100,001 — 100,001 Royalties, long-term — 282,653 282,653 Deferred revenue — 263,323 263,323 Series E convertible preferred stock 1,998,207 1,998,207 Total liabilities 6,742,283 3,172,774 6,210,000 16,125,057 Total stockholders’ equity (5,224,092 ) (902,932 ) 902,932 (e) (5,224,092 ) Total liabilities and stockholders’ equity $ 1,518,191 $ 2,269,842 $ 7,112,932 $ 10,900,965 7 Fluid Media Networks, Inc. Notes to Pro Forma Combined Balance Sheet (unaudited) The Company purchased Trusonic for a total purchase price of approximately $6 million. Components of consideration paid are as follows: Cash consideration paid to Trusonic stockholders $ 4,000,000 Notes Payable in two installments on first and second anniversary dates 2,000,000 Interest on Notes Payable to Trusonic stockholders 210,000 Total consideration $ 6,210,000 On September 10, 2007, in connection with the execution of a revised term sheet associated with the purchase of Trusonic, the Company paid$500,000 toward the purchase price of Trusonic.The balance of $3,500,000 was paid on October 18, 2007. The total consideration is allocated as follows, based upon certain valuations and other studies that have not been completed as of the date of this filing.
